KENNEDY, Chief Judge.
Deborah Anne Pilchak has appealed the denial without an evidentiary hearing of her Rule 27.26 motion filed in June, 1988, by which she sought relief from her 1982 convictions of the sale of cocaine and unlawful use of a weapon.
Pilchak’s convictions were affirmed on direct appeal in State v. Pilchak, 655 S.W.2d 646 (Mo.App.1983).
After her convictions she filed a Rule 27.26 motion, which was denied by the trial court. That denial was affirmed on appeal by this court. Pilchak v. State, 705 S.W.2d 599 (Mo.App.1986).
Rule 27.26 was repealed effective January 1, 1988.
The provisions of Rule 27.26 continue to govern Rule 27.26 proceedings which were pending on the repeal date, but that of course is not this case. The present Rule 27.26 motion was filed in June, 1988. We treat the present motion, however, as a Rule 29.15 motion.
One of the marked departures of new Rule 29.15 from old Rule 27.26 is that, whereas Rule 27.26 allowed successive 27.-26 motions in certain cases, Rule 29.15(k) says flatly: “The circuit court shall not entertain successive motions.”
The Rule goes ahead to provide that a Rule 29.15 motion may be filed before June 30, 1988, for relief from a sentence pronounced prior to January 1,1988, “if ... no prior motion has been filed pursuant to Rule 27.26”. Rule 29.15(m). While Pilchak was sentenced before January 1, 1988, she had filed a prior Rule 27.26 motion. Neither Rule 27.26 nor Rule 29.15 provides any remedy for her.
Judgment affirmed.
All concur.